Citation Nr: 0720636	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, evaluated as non-compensably (zero percent) disabling 
from October 28, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1962 to 
November 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.


FINDINGS OF FACT

1.  The veteran's right ear hearing acuity is evidenced by a 
puretone threshold average of 44 decibels, and speech 
discrimination of 96 percent correct.

2.  The veteran's left ear hearing acuity is evidenced by a 
puretone threshold average of 43 decibels, and speech 
discrimination of 100 percent correct.




CONCLUSION OF LAW

The criteria for a higher initial rating for the veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003, several months before the initial adjudication of the 
case by the RO.  The Board notes that the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  However, once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, as is the case here, 
VCAA notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.   Dingess, 19 Vet. App. at 490.

Regarding VA's duty to notify, the notification to the 
veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefit sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any medical evidence he had pertaining to his 
claim.  The RO also provided a statement of the case (SOC) 
reporting the results of its review of the issue and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured an audiological examination in furtherance of his 
claim.  In correspondence received in March 2006, the veteran 
indicated that he had no more information or evidence to 
submit.  Although the veteran requested another examination, 
he did not make a proffer of any worsening of his hearing 
acuity since the 2004 examination.  Therefore, VA has no duty 
to inform or assist that was unmet.

The veteran was service connected for bilateral hearing loss 
by a rating decision dated in March 2004, rated as 
noncompensably (zero percent) disabling.  He contends that 
his hearing loss warrants a compensable rating.  

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with original 
ratings and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's bilateral 
hearing loss claim as a claim for a higher evaluation of an 
original award, effective from the date of award of service 
connection.

The veteran was afforded a VA audiological examination given 
in March 2004.  The audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
45
55
LEFT
40
30
45
50
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Puretone Threshold Average (PTA) of the 1000Hz through 4000Hz 
adiometric results shown above were 44 in the right ear and 
43 in the left ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the average of the results of puretone audiometric tests 
in the frequencies of 1000, 2000, 3000, and 4000 Hertz (PTA).  
38 C.F.R. § 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then entered with 
the resulting auditory acuity level Roman numeral scores, 
which reveals the disability rating to be awarded.  

Thus, entering Table VI (abbreviated below from 38 C.F.R. § 
4.85) with the above results, shows that both of the 
veteran's ears warrant a score of I:  

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Next, entering Table VII (abbreviated below from 38 C.F.R. § 
4.85) with the above results (both ears with a Roman numeral 
score of I) shows that the level of the veteran's compensable 
hearing loss evaluation is 0 percent, or non-compensable, for 
both ears:  

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined 
by a mechanical application of numeric designations assigned 
to audiometric examination results, which are then applied to 
the tables found in the rating schedule, the benefit-of-the-
doubt standard is not applicable in determining this issue.  
In short, the numbers are determinative, and the concept of 
equipoise is not for application here.  The numbers here 
reveal that the veteran's service-connected bilateral hearing 
loss is non-compensable, and the claim for a compensable 
rating is therefore denied.


ORDER

Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


